               Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 1 of 12



1

2

3
        Joshua Black, #032241
4       Yuzhuo Jodi Li, #036321
        Law Office of Joshua Black, PLC
5       2999 N 44th St, Suite 308
        Phoenix, AZ 85018
6
        (623) 738-2225 (p) • (623) 670-5934 (f)
7       josh@azemploymentlawyer.com
        jodi@azemploymentlawyer.com
8

9
     Attorneys for Plaintiff

10                                   UNITED STATES DISTRICT COURT

11                                       DISTRICT OF ARIZONA
      ALEXANDER FLORES, an individual,
12
                                                               No.
13
                                              Plaintiff,
14
                               vs.                             COMPLAINT AND DEMAND
15
                                                               FOR JURY TRIAL
16    BASHAS’ INC., an Arizona corporation,
17
                                              Defendant.
18

19
            Plaintiff Alexander Flores, (“Plaintiff” or “Flores”), by and through undersigned
20
     counsel, hereby alleges as follows:
21

22
                                           NATURE OF ACTION

23           1.     This is an action under Title VII of the Civil Rights Act 1964 (“Title VII”), Arizona
24   Civil Rights Act (“ACRA”), and Arizona Revised Statues (“ARS”) against Bashas’ Inc.
25
     (“Bashas”) for its unlawful employment practices of discrimination on the basis of race; disparate
26

27

28                                                         1
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 2 of 12



1    treatment; harassment; retaliation; intolerable working conditions; and intentional infliction of
2
     emotional distress.
3
                                     JURISDICTION AND VENUE
4
             2.    This Court has jurisdiction over the subject matter and the parties pursuant to 28
5

6    U.S.C. § 1331.

7            3.    The unlawful employment actions alleged herein were committed in whole or in
8
     part within the jurisdiction of the United States District Court for the District of Arizona.
9
             4.    Venue is proper in this District under 28 U.S.C. § § 1391 (b) and (c) because all
10
     or a substantial part of the acts or omissions giving rise to the claims occurred in the state of
11

12   Arizona. Plaintiff was employed by Defendant in this District.

13                                            PROCEDURE
14
             5.    Plaintiff has satisfied all procedural requirements for commencing this action.
15
             6.    On August 3, 2020, Plaintiff filed a charge of discrimination with the Arizona
16
     Attorney General’s Office, Civil Rights Division and the Equal Employment Opportunity
17

18   Commission, contending that he has been discrimination against in violation of the Arizona Civil

19   Rights Act and Title VII of the Civil Rights Act of 1964.
20
             7.    On January 15, 2021, the Equal Employment Opportunity Commission issued a
21
     Notice of Right to Sue with regard to Plaintiff’s charge.
22
             8.    Plaintiff has filed this lawsuit within 90 days of the date he received the Right-to-
23

24   Sue letter.

25                                               PARTIES
26
             9.    Plaintiff is a United States Citizen who resides in Arizona.
27

28                                                    2
               Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 3 of 12



1             10.   Defendant is a registered corporation operating within the greater Phoenix area as
2
     a grocery store.
3
              11.   At all relevant times, Plaintiff was an “employee” of Defendant as defined in the
4
     Title VII, ACRA and ARS provisions.
5

6             12.   At all relevant times, Defendant was the “employer” of Plaintiff as defined in the

7    Title VII, ACRA and ARS provisions.
8
              13.   At all relevant times, Defendant has been a corporation organized under the
9
     corporate laws of Arizona and doing business in Arizona.
10
              14.   At all relevant times, Defendant has been engaged in interstate commerce and has
11

12   been an enterprise whose gross annual volume of sales made, or business done is greater than

13   $500,000.
14
                                       STATEMENT OF FACTS
15
              15.   Flores worked at Bashas’ for approximately seventeen years.
16
              16.   Flores has worked as Seafood Manager in the Meat Department for approximate
17

18   fourteen years, and as a Receiver and Driver in Grocery Department for approximately three

19   years.
20
              17.   On or about 16, 2019, Flores’ job assignment was Driver but was asked by Store
21
     Director, Sherry Powers (“Powers”), to work as a Receiver covering for the normal Receiver
22
     who took a leave that day.
23

24            18.   Flores accepted the changed job assignments and was placed in a grocery store.

25            19.   Around 7:45 am, Wine Cellar Master, Steve Sphar (“Sphar”) arrived the store in a
26
     hurry and was exhibiting behaviors that caused Flores to believe he was intoxicated.
27
              20.   Unprovoked, Sphar first yelled at the Vendor in their store.
28                                                   3
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 4 of 12



1           21.    Flores tried to defuse the confrontation between Sphar and Vendor.
2
            22.    Flores interrupted their argument trying to pull them apart.
3
            23.    Then, Sphar began to target at Flores and assault him verbally.
4
            24.    Sphar made derogatory comments about his race – Hispanic
5

6           25.    Sphar forced his face and forehead against Flores.

7           26.    Several other employees were in the grocery store while the incident happened;
8
     they all pushed themselves against the wall, in fear of Sphar.
9
            27.    Being the center of Sphar’s anger, Flores had to step back and move into a different
10
     direction to get away from him.
11

12          28.    Sphar continued to approach Flores and curse him.

13          29.    Sphar called Flores “dumbass” and other names.
14
            30.    Sphar ultimately shoved Flores and viciously attacked him.
15
            31.    On the day when Sphar verbally and physically attached Flores, the store camera
16
     was turned on and recorded the entire incident.
17

18          32.    Flores reported the incident immediately to his director Powers and expected to be

19   contacted over the next couple of days.
20
            33.    Nonetheless, Powers and Bashas’ ignored Flores’ report and took no actions over
21
     several weeks.
22
            34.    Since Bashas never gave updates to Flores, Flores had to call Human Resources
23

24   on his own seeking protection.

25          35.       Human Resources instructed Flores to draft a formal statement.
26
            36.    After Flores submitted a written statement to Human Resources, they advised
27
     Flores to wait until being contacted for interview.
28                                                     4
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 5 of 12



1           37.      Again, Human Resources and Bashas’ did not contact Flores and left him in fear
2
     of being at work.
3
            38.      After a long wait, Flores was advised to contact Human Resources Lead, Ray
4
     O’Connor (“O’Connor”).
5

6           39.      O’Connor refused to take Flores’ call and she instructed Human Resources

7    Representative, Matilda Curiel (“Curiel”) to contact Flores.
8
            40.      Curiel told Flores that he “needed to drop it” and “just get over it and move on.”
9
            41.      Curiel’s conversation with Flores involved other scare tactics.
10
            42.      In fear of being at work, Flores had no other options than to contact O’Connor
11

12   again and left several messages before got an answer.

13          43.      O’Connor finally returned Flores’ call and she continued to use scare tactics of
14
     intimidation.
15
            44.      O’Connor brought up Flores’ prior misconduct occurred in his sixteen-year career
16
     with Bashas’ that may lead to a discipline as tactics of the intimidation.
17

18          45.      Those prior misconduct O’Connor brought up have no connections with the event

19   in question.
20
            46.      O’Connor threatened to discipline Flores for his misconduct in prior years if he
21
     does not “just get over it and move on.”
22
            47.      The day after Flores discussed this event with Human Resources, Powers kept
23

24   Flores at her office afterwork and stated she received an anonymous tip about Flores’ misconduct.

25          48.      The tip had no foundation in fact.
26
            49.      Powers’ accusation was solely based on the unsubstantiated tip.
27

28                                                    5
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 6 of 12



1           50.       Powers’ accusation was part of Bashas’ intimidation to let Flores “just get over it
2
     and move on.”
3
            51.       Sphar received no disciplinary actions other than a written conference
4
     memorandum.
5

6           52.       The written conference memorandum Sphar received was merely detailing the

7    incident and advising him not to engaged in similar or retaliatory conduct.
8
            53.       Bashas’ has not placed Sphar on suspension, leave or discipline in any form.
9
            54.       Bashas’ gave suspension or termination as discipline to aggressors in similar
10
     incidents.
11

12          55.       Due to Bashas’ failure to remove Sphar, Flores had to work side by side with Sphar

13   every single day.
14
            56.       Flores was left in fear of both being attacked by Sphar and being fired by Bashas’.
15
            57.       This ordeal has caused Flores serious emotional distress and physical health
16
     deterioration.
17

18          58.       Flores started to visit his doctor frequently and took medicine to combat his

19   emotional disorders and physical health issues.
20
            59.       Flores had to take an approved medical leave from November 18, 2019.
21
            60.       On February 17, 2020, Bashas’ sent Flores a letter advising him that his leave had
22
     expired and instructed him to provide medical information for extended leave.
23

24          61.       Flores did not provide his medical information to Bashas’.

25          62.       On July 15, 2020, Bashas’ terminated Flores’ employment with an effective date
26
     dating back to February 16, 2020.
27

28                                                     6
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 7 of 12



1                                       COUNT ONE
                            DISCRIMINATION ON THE BASIS OF RACE
2

3            63.    Plaintiff incorporates each and every allegation above as fully set forth herein.

4            64.    Defendant addressed the incident unfairly due to its discrimination against
5
     Plaintiff on the basis of his race.
6
             65.    The acts committed by the Bashas’ were unlawful employment practices of
7
     discrimination in violation of Title VII, 42 U.S.C. § 2000e and A.R.S. § 41-1463.
8

9            66.    Plaintiff has suffered from Defendant’s discrimination on basis of his race as a

10   Hispanic.
11
             67.    Plaintiff has experienced unfair and disparate treatment in comparison to other
12
     non-Hispanic employees of Defendant.
13
             68.    As a direct and proximate result of Defendant’s discrimination, Plaintiff has
14

15   suffered from emotional distress, physical illness, medical expenses, loss of pay, legal fees and

16   etc.
17
                                        COUNT TWO
18                          DISPARATE TREATMENT UNDER TITLE VII

19           69.    Plaintiff incorporates each and every allegation above as fully set forth herein.
20
             70.    Defendant gave the aggressor in prior similar incidents suspension or termination
21
     of employment as disciplinary actions.
22
             71.    Defendant addressed the incident in question unfairly due to its discrimination
23

24   against Plaintiff on the basis of his race.

25           72.    Defendant treated Plaintiff less favorably than other similarly situated individuals.
26

27

28                                                    7
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 8 of 12



1           73.    As a direct and proximate result of Bashas’ disparate treatment, Plaintiff has
2
     suffered from emotional distress, physical illness, medical expenses, loss of pay, legal fees and
3
     etc.
4
                                        COUNT THREE
5
                                  HARASSMENT UNDER TITLE VII
6
            74.    Plaintiff incorporates each and every allegation above as fully set forth herein.
7
            75.    Defendant purposefully harassed Plaintiff by threatening to give him disciplinary
8

9    actions using his misconduct in prior years as a pretext.

10          76.    Defendant purposefully harassed Flores by accusing him of misconduct without
11
     any factual foundation.
12
            77.    Defendant’s harassment left Plaintiff in fear of losing his employment while being
13
     in fear of being attacked by Sphar again.
14

15          78.    The harassment was severe enough to alter working environment conditions and

16   create a hostile working environment.
17
            79.    As a direct and proximate result of Defendant’s harassment, Plaintiff has suffered
18
     from emotional distress, physical illness, medical expenses, loss of pay, legal fees and etc.
19
                                         COUNT FOUR
20
                                  RETALIATION UNDER TITLE VII
21
            80.    Plaintiff incorporates each and every allegation above as fully set forth herein.
22
            81.    In reporting the incident of being verbally and physically assaulted by Saphar,
23

24   Plaintiff engaged in protected activity.

25          82.    After Plaintiff reported the incident to Defendant, Defendant retaliated against him
26
     by threatening to give him disciplinary actions using his misconduct in prior years as a pretext.
27

28                                                   8
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 9 of 12



1           83.    After Plaintiff reported the incident to Defendant, Defendant retaliated against him
2
     by accusing him of misconduct without any factual foundation.
3
            84.    Defendant’s untruthful accusation was one day after Plaintiff’s discussion with
4
     Human Resources Representative.
5

6           85.    There is a causal connection established by time relevance between Plaintiff’s

7    protected activity and the adverse actions taken by Defendant.
8
            86.    As a direct and proximate result of Defendant’s purposeful retaliation, Flores has
9
     suffered from emotional distress, physical illness, medical expenses, loss of pay, legal fees and
10
     etc.
11

12                             COUNT FIVE
       CONSTRUCTIVE DISCHARGE DUE TO HOSTILE WORKING ENVIRONMENT
13
            87.    Plaintiff incorporates each and every allegation above as fully set forth herein.
14

15          88.    After Plaintiff reported the incident to Defendant, his working environment

16   became so hostile that qualified as intolerable within the meaning of A.R.S. § 23-1502.
17
            89.    Defendant and its employees (including but not limited to Sphar, Powers, Curiel,
18
     and O’Connor) created an intolerable work conditions for Flores by physical and verbal assault,
19
     harassment and retaliation.
20

21          90.    As a direct and proximate result of Defendant’s assault, discrimination,

22   harassment and retaliation, the work environment became so hostile that a reasonable employee
23
     would find it intolerable and have to terminate his employment.
24
            91.     Due to the hostile work environment created by Defendant, Plaintiff was
25
     constructively discharged from his employment.
26

27

28                                                   9
             Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 10 of 12



1            92.    As a direct and proximate result of constructive discharge due to hostile work
2
     environment, Plaintiff has suffered from emotional distress, physical illness, medical expenses,
3
     loss of pay, legal fees and etc.
4
                                      COUNT SIX
5
                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
6
             93.    Plaintiff incorporates each and every allegation above as fully set forth herein.
7
             94.    Defendants’ conduct to harass and retaliate against Plaintiff and not the protect
8

9    him from Saphar’s verbal and physical assault was extreme and outrageous.

10           95.    Plaintiff repeatedly reported the incident to Defendant and actively sought
11
     protection.
12
             96.    There is a store camera turned on and record the incident.
13
             97.    Defendant knew or reasonably should have known the nature of Sapahr’s assault.
14

15           98.    Defendant knew or reasonably should have known that their failure to protect

16   Plaintiff in that situation would cause Plaintiff emotional distress and serious anxiety.
17
             99.    Defendant knew or reasonably should have known that their harass and retaliation
18
     in that situation would cause Plaintiff emotional distress and serious anxiety.
19
                                                DAMAGES
20

21           100. As a direct and proximate result of Defendant violations of Plaintiff’s protected

22   rights in each of the above-mentioned claims for relief, Plaintiff suffered and continues to suffer
23
     from emotional distress, physical illness, medical expenses, loss of pay, legal fees and etc.
24
     Plaintiff is entitled to compensatory damages to make him whole.
25

26

27

28                                                   10
             Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 11 of 12



1           101. As set out above, Defendant’s actions demonstrated a malic to harm Plaintiff and
2
     a reckless disregard for the protected rights and well-being of him. Thus, Plaintiff is entitled to
3
     punitive damages.
4
            102. Plaintiff is entitled legal fees and costs of this action and previous charge with the
5

6    the Equal Employment Opportunity Commission, including attorneys’ fees pursuant to 42 U.S.C.

7    § 2000e-5(k);
8

9
            WHEREFORE, Plaintiff Flores respectfully prays for judgment against Defendant
10
     Bashas’, and asks this Court to:
11

12          (A)      Award Plaintiff compensatory damages for his emotional distress, physical illness,

13   medical expenses, loss of pay and any other appropriate relief to make Plaintiff whole and
14
     compensate him for Defendant’s adverse employment actions;
15
            (B)      Award Plaintiff legal fees and costs of this action and previous charge with the
16
     Equal Employment Opportunity Commission, including attorneys’ fees pursuant to 42 U.S.C. §
17

18   2000e-5(k);

19          (C)      Award Plaintiff punitive damages; and
20
            (D)      Award Plaintiff other legal and equitable relief as this Court deems just and proper.
21

22

23

24

25

26

27

28                                                     11
              Case 2:21-cv-00504-SPL Document 1 Filed 03/23/21 Page 12 of 12



1

2
                                    DEMAND FOR JURY TRIAL
3
            Plaintiff hereby demands a trial by jury as provided by Rule 38(a) of the Federal Rules
4
     of Civil Procedure.
5

6

7            RESPECTFULLY SUBMITTED this 23rd day of March 2021.
8

9
                                                 Law Office of Joshua Black, PLC
10

11
                                                 /s/ Joshua C. Black
12                                        By:                                             .
                                                 Joshua C. Black
13                                               2999 N 44th St, Ste 308
                                                 Phoenix, AZ 85018
14
                                                 Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  12
